NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TAMMY CALLAHAN,                                 No. 16-16755

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00200-LRH-
                                                WGC
 v.

WASHOE COUNTY SCHOOL DISTRICT;                  MEMORANDUM*
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Tammy Callahan appeals pro se from the district court’s order dismissing

her employment action alleging discrimination in violation of federal and state law,

including the Age Discrimination in Employment Act (“ADEA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civ. P. 12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

       The district court properly dismissed Callahan’s ADEA claim as time-

barred. See Laguaglia v. Rio Hotel & Casino, Inc., 186 F.3d 1172, 1174 (9th Cir.

1999) (Nevada is a “deferral state” in which claimants have 300 days to institute

proceedings with their state anti-discrimination agency); see also 29 U.S.C.

§ 626(d)(1)(B) (charges under the ADEA “shall be filed . . . within 300 days after

the alleged unlawful practice occurred, or within 30 days after receipt by the

individual of notice of termination of proceedings under State law, whichever is

earlier”).

       We reject as without merit Callahan’s contentions regarding judicial

estoppel, laches, the continuing violation doctrine, and ineffective assistance of

counsel.

       AFFIRMED.




                                          2                                      16-16755